
	
		II
		Calendar No. 263
		111th CONGRESS
		2d Session
		H. R. 3276
		 [Report No. 111–120]
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 28, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To promote the production of molybdenum-99
		  in the United States for medical isotope production, and to condition and phase
		  out the export of highly enriched uranium for the production of medical
		  isotopes.
	
	
		1.Short titleThis Act may be cited as the American
			 Medical Isotopes Production Act of
			 20092010.
		2.FindingsCongress finds the following:
			(1)Molybdenum-99 is a
			 critical medical isotope whose decay product technecium-99m is used in
			 approximately two-thirds of all diagnostic medical isotope procedures in the
			 United States, or 16 million medical procedures annually, including for the
			 detection of cancer, heart disease, and thyroid disease, investigating the
			 operation of the brain and kidney, imaging stress fractures, and tracking
			 cancer stages.
			(2)Molybdenum-99 has
			 a half-life of 66 hours, and decays at a rate of approximately one percent per
			 hour after production. As such, molybdenum-99 cannot be stockpiled. Instead,
			 molybdenum-99 production must be scheduled to meet the projected demand and any
			 interruption of the supply chain from production, to processing, packaging,
			 distribution, and use can disrupt patient care.
			(3)There are no
			 facilities within the United States that are dedicated to the production of
			 molybdenum-99 for medical uses. The United States must import molybdenum-99
			 from foreign production facilities, and is dependent upon the continued
			 operation of these foreign facilities for millions of critical medical
			 procedures annually.
			(4)Most reactors in
			 the world which produce molybdenum-99 utilize highly enriched uranium, which
			 can also be used in the construction of nuclear weapons. In January 2009, the
			 National Academy of Sciences encouraged molybdenum-99 producers to convert from
			 highly enriched uranium to low enriched uranium, and found that there are
			 no technical reasons that adequate quantities cannot be produced from
			 LEU targets in the future and that a 7-10 year phase-out period
			 would likely allow enough time for all current HEU-based producers to
			 convert.
			(5)The 51-year-old
			 National Research Universal reactor in Canada, which is responsible for
			 producing approximately sixty percent of United States demand for molybdenum-99
			 under normal conditions, was shut down unexpectedly May 14, 2009, after the
			 discovery of a leak of radioactive water. It is unclear whether the National
			 Research Universal reactor will be able to resume production of
			 molybdenum-99.
			(6)The United States
			 currently faces an acute shortage of molybdenum-99 and its decay product
			 technetium-99m due to technical problems which have seriously interrupted
			 operations of foreign nuclear reactors producing molybdenum-99.
			(7)As a result of the critical shortage of
			 molybdenum-99, patient care in the United States is suffering. Medical
			 procedures requiring technetium-99 are being rationed or delayed, and
			 alternative treatments which are less effective, more costly, and may result in
			 increased radiation doses to patients are being substituted in lieu of
			 technetium-99.
			(8)The radioactive
			 isotope molybdenum-99 and its decay product technetium-99m are critical to the
			 health care of Americans, and the continued availability of these isotopes, in
			 a reliable and affordable manner, is in the interest of the United
			 States.
			(9)The United States
			 should move expeditiously to ensure that an adequate and reliable supply of
			 molybdenum-99 can be produced in the United States, without the use of highly
			 enriched uranium.
			(10)Other important medical isotopes, including
			 iodine-131 and xenon-133, can be produced as byproducts of the molybdenum-99
			 fission production process. In January 2009, the National Academy of Sciences
			 concluded that these important medical isotopes will be sufficiently
			 available if Mo-99 is available. The coproduction of medically useful
			 isotopes such as iodine-131 and xenon-133 is an important benefit of
			 establishing molybdenum-99 production in the United States without the use of
			 highly enriched uranium, and these coproduced isotopes should also be available
			 for necessary medical uses.
			(11)The United States
			 should accelerate its efforts to convert nuclear reactors worldwide away from
			 the use of highly enriched uranium, which can be used in nuclear weapons, to
			 low enriched uranium. Converting nuclear reactors away from the use of highly
			 enriched uranium is a critically important element of United States efforts to
			 prevent nuclear terrorism, and supports the goal announced in Prague by
			 President Barack Obama on April 5, 2009, to create a new international
			 effort to secure all vulnerable nuclear material around the world within four
			 years.
			(12)The United States is engaged in an effort
			 to convert civilian nuclear test and research reactors from highly enriched
			 uranium fuel to low enriched uranium fuel through the Global Threat Reduction
			 Initiative. As of September 2009, this program has successfully converted 17
			 reactors in the United States to low enriched uranium fuel, some of which are
			 capable of producing molybdenum-99 for medical uses.
			3.2.Improving the
			 reliability of domestic medical isotope supply
			(a)Medical isotope
			 development projects
				(1)In
			 generalThe Secretary of
			 Energy shall establish a
			 program to evaluate and support projects for the production in the United
			 States, without the use of highly enriched uranium, of significant quantities
			 of molybdenum-99 for medical uses. shall establish a technology-neutral
			 program—
					(A)to evaluate and support
			 projects for the production in the United States, without the use of highly
			 enriched uranium, of significant quantities of molybdenum-99 for medical
			 uses;
					(B)to be carried out in
			 cooperation with non-Federal entities; and
					(C)the costs of which shall
			 be shared in accordance with section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352).
					(2)CriteriaProjects
			 shall be judged against the following primary criteria:
					(A)The length of time
			 necessary for the proposed project to begin production of molybdenum-99 for
			 medical uses within the United States.
					(B)The capability of
			 the proposed project to produce a significant percentage of United States
			 demand for molybdenum-99 for medical uses.
					(C)The cost of the
			 proposed project.
					(3)ExemptionAn
			 existing reactor fueled with highly enriched uranium shall not be disqualified
			 from the program if the Secretary of Energy determines that—
					(A)there is no
			 alternative nuclear reactor fuel, enriched in the isotope U-235 to less than 20
			 percent, that can be used in that reactor;
					(B)the reactor
			 operator has provided assurances that, whenever an alternative nuclear reactor
			 fuel, enriched in the isotope U-235 to less than 20 percent, can be used in
			 that reactor, it will use that alternative in lieu of highly enriched uranium;
			 and
					(C)the reactor operator has provided a current
			 report on the status of its efforts to convert the reactor to an alternative
			 nuclear reactor fuel enriched in the isotope U-235 to less than 20 percent, and
			 an anticipated schedule for completion of conversion.
					(4)Public participation
			 and reviewThe Secretary of Energy shall—
					(A)develop a program plan
			 and annually update the program plan through public workshops; and
					(B)use the Nuclear Science
			 Advisory Committee to conduct annual reviews of the progress made in achieving
			 the program goals.
					(4)(5)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out the program under paragraph (1)
			 $163,000,000 for the period encompassing fiscal years 2010 through 2014.
				(b)Development
			 assistanceThe Secretary of Energy shall establish a program to
			 provide assistance for—
				(1)the development of fuels, targets, and
			 processes for domestic molybdenum-99 production that do not use highly enriched
			 uranium; and
				(2)commercial
			 operations using the fuels, targets, and processes described in paragraph
			 (1).
				(c)Uranium lease
			 and take backThe Secretary
			 of Energy shall establish a program to make low enriched uranium available,
			 through lease contracts, for irradiation for the production of molybdenum-99
			 for medical uses. The lease contracts shall provide for the Secretary to retain
			 responsibility for the final disposition of radioactive waste created by the
			 irradiation, processing, or purification of leased uranium. The lease contracts
			 shall also provide for compensation in cash amounts equivalent to prevailing
			 market rates for the sale of comparable uranium products and for compensation
			 in cash amounts equivalent to the net present value of the cost to the Federal
			 Government for the final disposition of such radioactive waste, provided that
			 the discount rate used to determine the net present value of such costs shall
			 be no greater than the average interest rate on marketable Treasury securities.
			 The Secretary shall not barter or otherwise sell or transfer uranium in any
			 form in exchange for services related to final disposition of the radioactive
			 waste from such leased uranium.
			4.3.ExportsSection 134 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2160d(b)2160d) is amended by striking
			 subsections b. and c. and inserting in lieu thereof the following:
			
				b.Effective 7 years after the date of
				enactment of the American Medical Isotopes Production Act of
				20092010, the Commission may not
				issue a license for the export of highly enriched uranium from the United
				States for the purposes of medical isotope production.
				c.The period referred
				to in subsection b. may be extended for no more than
				four 6 years if, no earlier than 6
				years after the date of enactment of the American Medical Isotopes Production
				Act of 20092010, the Secretary of Energy
				certifies to the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Energy and Natural Resources of the Senate
				that—
					(1)there is
				insufficient global supply of molybdenum-99 produced without the use of highly
				enriched uranium available to satisfy the domestic United States market;
				and
					(2)the export of
				United States-origin highly enriched uranium for the purposes of medical
				isotope production is the most effective temporary means to increase the supply
				of molybdenum-99 to the domestic United States market.
					d.To ensure public review
				and comment, the development of the certification described in subsection c.
				shall be carried out through announcement in the Federal Register.
				d.e.At any time after the restriction of export
				licenses provided for in subsection b. becomes effective, if there is a
				critical shortage in the supply of molybdenum-99 available to satisfy the
				domestic United States medical isotope needs, the restriction of export
				licenses may be suspended for a period of no more than 12 months, if—
					(1)the Secretary of
				Energy certifies to the Congress that the export of United States-origin highly
				enriched uranium for the purposes of medical isotope production is the only
				effective temporary means to increase the supply of molybdenum-99 necessary to
				meet United States medical isotope needs during that period; and
					(2)the Congress
				passesenacts a Joint Resolution
				approving the temporary suspension of the restriction of export
				licenses.
					e.f.As used in this section—
					(1)the term
				alternative nuclear reactor fuel or target means a nuclear
				reactor fuel or target which is enriched to less than 20 percent in the isotope
				U-235;
					(2)the term
				highly enriched uranium means uranium enriched to 20 percent or
				more in the isotope U-235;
					(3)a fuel or target
				can be used in a nuclear research or test reactor if—
						(A)the fuel or target
				has been qualified by the Reduced Enrichment Research and Test Reactor Program
				of the Department of Energy; and
						(B)use of the fuel or
				target will permit the large majority of ongoing and planned experiments and
				isotope production to be conducted in the reactor without a large percentage
				increase in the total cost of operating the reactor; and
						(4)the term
				medical isotope includes molybdenum-99, iodine-131, xenon-133,
				and other radioactive materials used to produce a radiopharmaceutical for
				diagnostic, therapeutic procedures or for research and
				development.
					.
		5.4.Report on
			 disposition of exportsNot
			 later than 1 year after the date of the enactment of this Act, the Chairman of
			 the Nuclear Regulatory Commission, after consulting with other relevant
			 agencies, shall submit to the Congress a report detailing the current
			 disposition of previous United States exports of highly enriched uranium,
			 including—
			(1)their
			 location;
			(2)whether they are
			 irradiated;
			(3)whether they have
			 been used for the purpose stated in their export license;
			(4)whether they have
			 been used for an alternative purpose and, if so, whether such alternative
			 purpose has been explicitly approved by the Commission;
			(5)the year of
			 export, and reimportation, if applicable;
			(6)their current
			 physical and chemical forms; and
			(7)whether they are
			 being stored in a manner which adequately protects against theft and
			 unauthorized access.
			6.5.Domestic
			 medical isotope production
			(a)In
			 generalChapter 10 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.) is amended
			 by adding at the end the following new section:
				
					112.Domestic
				medical isotope productiona.The Commission may issue a license, or
				grant an amendment to an existing license, for the use in the United States of
				highly enriched uranium as a target for medical isotope production in a nuclear
				reactor, only if, in addition to any other requirement of this Act—
							(1)the Commission
				determines that—
								(A)there is no
				alternative medical isotope production target, enriched in the isotope U-235 to
				less than 20 percent, that can be used in that reactor; and
								(B)the proposed
				recipient of the medical isotope production target has provided assurances
				that, whenever an alternative medical isotope production target can be used in
				that reactor, it will use that alternative in lieu of highly enriched uranium;
				and
								(2)the Secretary of Energy has certified that
				the United States Government is actively supporting the development of an
				alternative medical isotope production target that can be used in that
				reactor.
							b.As used in this
				section—
							(1)the term
				alternative medical isotope production target means a nuclear
				reactor target which is enriched to less than 20 percent of the isotope
				U-235;
							(2)a target can be used in a
				nuclear research or test reactor if—
								(A)the target has
				been qualified by the Reduced Enrichment Research and Test Reactor Program of
				the Department of Energy; and
								(B)use of the target
				will permit the large majority of ongoing and planned experiments and isotope
				production to be conducted in the reactor without a large percentage increase
				in the total cost of operating the reactor;
								(3)the term
				highly enriched uranium means uranium enriched to 20 percent or
				more in the isotope U-235; and
							(4)the term
				medical isotope includes molybdenum-99, iodine-131, xenon-133,
				and other radioactive materials used to produce a radiopharmaceutical for
				diagnostic, therapeutic procedures or for research and
				development.
							.
			(b)Table of
			 contentsThe table of contents for the Atomic Energy Act of 1954
			 is amended by inserting the following new item
			 after the item relating
			 to section 111:
			 at the end of the items relating to chapter 10 of title
			 I:
				
					
						Sec. 112. Domestic medical isotope
				production.
					
					.
			7.6.Annual
			 Department of Energy reportsThe Secretary of Energy shall report to
			 Congress no later than one year after the date of enactment of this Act, and
			 annually thereafter for 5 years, on Department of Energy actions to support the
			 production in the United States, without the use of highly enriched uranium, of
			 molybdenum-99 for medical uses. These reports shall include the
			 following:
			(1)For medical
			 isotope development projects—
				(A)the names of any
			 recipients of Department of Energy support under
			 section
			 3 section
			 2 of this Act;
				(B)the amount of
			 Department of Energy funding committed to each project;
				(C)the milestones
			 expected to be reached for each project during the year for which support is
			 provided;
				(D)how each project
			 is expected to support the increased production of molybdenum-99 for medical
			 uses;
				(E)the findings of
			 the evaluation of projects under section
			 3(a)(2) 2(a)(2) of this Act; and
				(F)the ultimate use
			 of any Department of Energy funds used to support projects under
			 section
			 3 section
			 2 of this Act.
				(2)A
			 description of actions taken in the previous year by the Secretary of Energy to
			 ensure the safe disposition of radioactive waste from used molybdenum-99
			 targets.
			8.7.National
			 Academy of Sciences reportThe
			 Secretary of Energy shall enter into an arrangement with the National Academy
			 of Sciences to conduct a study of the state of molybdenum-99 production and
			 utilization, to be provided to the Congress not later than 5 years after the
			 date of enactment of this Act. This report shall include the following:
			(1)For molybdenum-99
			 production—
				(A)a list of all facilities in the world
			 producing molybdenum-99 for medical uses, including an indication of whether
			 these facilities use highly enriched uranium in any way;
				(B)a review of
			 international production of molybdenum-99 over the previous 5 years,
			 including—
					(i)whether any new
			 production was brought online;
					(ii)whether any facilities halted production
			 unexpectedly; and
					(iii)whether any facilities used for production
			 were decommissioned or otherwise permanently removed from service; and
					(C)an assessment of progress made in the
			 previous 5 years toward establishing domestic production of molybdenum-99 for
			 medical uses, including the extent to which other medical isotopes
			 coproducedthat have been produced with
			 molybdenum-99, such as iodine-131 and xenon-133, are being used for medical
			 purposes.
				(2)An assessment of
			 the progress made by the Department of Energy and others to eliminate all
			 worldwide use of highly enriched uranium in reactor fuel, reactor targets, and
			 medical isotope production facilities.
			9.8.DefinitionsIn this Act the following definitions
			 apply:
			(1)Highly enriched
			 uraniumThe term highly
			 enriched uranium means uranium enriched to 20 percent or greater in the
			 isotope U-235.
			(2)Low enriched
			 uraniumThe term low
			 enriched uranium means uranium enriched to less than 20 percent in the
			 isotope U-235.
			
	
		January 28, 2010
		Reported with amendments
	
